Citation Nr: 0127538	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  97-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a postoperative 
incisional abdominal hernia, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran present oral testimony before the undersigned 
Member of the Board via a video conference with the RO in 
September 2001, a transcript of which has been associated 
with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board  or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

This case was remanded by the Board in December 1999 pursuant 
to a memorandum decision issued by the Court in April 1999.  
The development requested by both the Court and the Board in 
its remand was completed.  

The Board briefly notes that the current issue on appeal has 
arisen, in part, from the veteran's repeated claims of 
entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001)  for surgery performed on his abdominal hernia at 
a VA medical facility.  



The RO has notified the veteran that the issue of entitlement 
to 38 U.S.C.A. § 1151 is no longer relevant since the veteran 
has already been service connected for the claimed 
disability.  

The veteran is advised that he is already in receipt of the 
benefit that can be derived from a section 1151 claim.  That 
is, he is service connected for his abdominal hernia 
disability.  The benefit of prevailing on a 38 U.S.C.A. 
§ 1151 claim is that the disability granted under this law is 
treated as if it were service-connected.  38 U.S.C.A. 
§ 1151(a).  

Thus, because service connection has already been granted for 
the veteran's abdominal hernia, the issue of entitlement to 
compensation under section 1151 is moot.  

The issue currently on appeal is whether the veteran is 
entitled to a higher evaluation for his abdominal hernia.  
Thus, as was noted by the Court, symptoms relating to his 
service-connected disability, including those resulting from 
VA treatment or surgery, are service-connected, and the only 
issue that remains with respect to such symptoms is whether 
they are sufficient to allow for a higher rating.  

Turning to the issue at hand, following the completion of the 
requested development, the veteran requested a hearing before 
the Board.  During this hearing, the veteran reported that 
his hernia was getting bigger.  Tr., p. 5.  He also expressed 
his interest in reporting for a VA examination.  Tr., p. 9.  

Since the veteran has indicated that his hernia has worsened 
more than one year after the completion of the most recent VA 
examination, the Board finds that it must remand this case so 
that another VA examination may be scheduled.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Pursuant to its duty to assist, VA is obligated to obtain a 
new medical examination to obtain evidence necessary to 
adequately determine the current severity of the veteran's 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Proscelle, supra; 38 C.F.R. § 3.327(a) (2001).  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  The RO should schedule the veteran 
for a VA special gastrointestinal 
examination by an appropriate specialist  
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his 
adhesions of the postoperative incisional 
abdominal hernia.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.  

Any further indicated special studies 
should be conducted.  The examiner should 
record all pertinent medical complaints, 
symptoms, and clinical findings 
associated with the postoperative 
incisional abdominal hernia.  

In making these findings, the examiner 
should answer the following specific 
questions:  

(a) Is there an abdominal hernia 
currently present or ascertainable?

(b) If an abdominal hernia is found, 
what is its size?  Is it small, 
large, or massive?

(c) Is there weakening of the abdominal 
wall, and if so, to what extent?  

(d) Is a support belt being used?  If 
not, is one indicated?  If one is 
being used, describe its 
effectiveness.  

Any opinion(s) expressed as to the 
severity of the veteran's postoperative 
incisional abdominal hernia should be 
accompanied by a complete rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may result in a denial of 
his claim.  38 C.F.R. § 3.655 (2001); 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant 
fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an increased 
evaluation for a postoperative incisional 
abdominal hernia.  In this regard, the RO 
should document its consideration of the 
applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
and 4.16 (2001), as warranted.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is again 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



